DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Farhad Shir (Reg. No. 59,403) on initial communication held on 01/31/2022 and follow up communications held on 02/03/2022 and 02/04/2022.
The application has been amended as follows: 
In the title:
The title has been replaced with the following: -- A RADIO COMMUNICATION APPARATUS AND METHOD WITH SWITCH FOR INTERNAL/EXTERNAL SPEAKER-MICHROPHONE MECHANISM USED IN RADIO AND PTT COMMUNICATIONS --.

In the claims:
In claim 3, line 1, after the phrase (Currently Amended) the following has been added, -- The radio communication apparatus according to Claim 1, --.

End of Amendment 
         
         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Please see Applicant’s Remark dated 01/24/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 1, 3 and 5-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelica Perez whose telephone number is 571-272-7885. The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached at (571) 272-7855. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and for After Final communications. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either the PAIR or Public PAIR. Status information for unpublished applications is available through the Private PAIR only. For more information about the pair system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). Information regarding Patent Application Information Retrieval (PAIR) system can be found at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2600's customer service number is 703-306-0377.

/Angelica M. Perez/
Patent Examiner AU 2649 
02/04/2022




/ANKUR JAIN/Primary Examiner, Art Unit 2649